—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the appeal is from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated March 3, 1994, which granted the application.
Ordered that the order is affirmed, with costs.
Under the circumstances, the Supreme Court did not improvidently exercise its discretion in granting the petitioners’ application for leave to serve a late notice of claim (see, Ortega v New York City Hous. Auth., 167 AD2d 337). Sullivan, J. P., Miller, Copertino and Goldstein, JJ., concur.